DETAILED ACTION

Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 29 is objected to because of the following informalities: “directing ultrasonic toward” appears to be incomplete.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim(s) 27 is/are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Regarding claim 27, “the display” lacks proper antecedent basis in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-9, 11, 16, 21-25, and 28-31 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Moehring (US 2017/0014053).
Regarding claim 1, Moehring discloses a speculum ([0021]: “a speculum”; [0044]: “otoscope”) operable to be disposed within an ear of a subject, the speculum comprising: a handle (Fig. 1; [0044]: “ear canal”, “otoscope” would have a handle); a housing configured to be coupled to the handle (Fig. 1: a housing is attached to the speculum); an optical source ([0044]: “optical source 161”); a pressure transducer supported by one of the handle or the housing and configured to selectively apply a stimulus to the tympanic membrane ([0063]: the “manual bulb operated by a clinician” is considered a transducer of pressure); and a display ([0076]: “providing a captured image to a display”).
Regarding claim 2, Moehring discloses a detector to measure a response of the tympanic membrane to the stimulus ([0044]: “reflected energy from the tympanic membrane is coupled from the transducer 160”).
Regarding claim 3, Moehring discloses a processor to determine a condition of a tympanic membrane based on the response of the tympanic membrane to the stimulus ([0044]).
Regarding claim 4, Moehring discloses that the optical source further comprises a light guide ([0044]: “laser diode, light emitting diode, or any other optical emitter” guides lights).
Regarding claim 5, Moehring discloses that the stimulus is pneumatic excitation ([0023]: “pneumatic excitation”).
Regarding claim 6, Moehring discloses an ultrasound transducer ([0044]: “ultrasound transducer 160”).
Regarding claim 7, Moehring discloses that the ultrasound transducer is centered relative to a distal end of the housing ([0022]: “transducer positioned to generate an ultrasound wave directed out of said first end”).
	Regarding claim 8, Moehring discloses that a transmission axis of the ultrasound transducer is coaxial with an axis of symmetry of the housing (Figs. 1A-C teach that an axis of the ultrasound transducer is coaxial with a central axis of the housing).
Regarding claim 9, Moehring discloses that a transmission axis of the ultrasound transducer is coaxial with an optical path of the optical source ([0044]: “optical source illuminates a region corresponding to the beam profile of the ultrasonic transducer at the tympanic membrane”).
Regarding claim 11, Moehring discloses that the speculum is disposable ([0044]: the speculum may indeed be disposed).
Regarding claim 16, Moehring discloses that the ultrasound transducer is mounted upon a transducer mount assembly ([0044]: “ultrasound transducer 160 which is optionally mounted on the inner surface of a speculum tip 124”).
Regarding claim 21, Moehring discloses that the optical source comprises a laser ([0044]: “laser diode”).
Regarding claim 22, Moehring discloses a method of using an otoscope ([0044]: “otoscope”), the method comprising: directing a first optical illumination toward a target ([0044]: “optical source 161 illuminating a small spot 172”); directing pneumatic excitation toward the target ([0023]: “pneumatic excitation”); receiving a reflected optical illumination from the target at a detector ([0076], [0077]: “image capture”); measuring a response of the target to the pneumatic excitation ([0044]: “reflected energy from the tympanic membrane is coupled from the transducer 160”); determining a state or condition of a subject based on one or more of the reflected optical illumination or the response ([0044]: “may provide an effusion metric which indicates whether fluid is present behind the tympanic membrane based on the strength and characteristic of the reflection”).
Regarding claim 23, Moehring discloses that the first optical illumination is directed from a laser ([0044]: “laser diode”).
Regarding claim 24, Moehring discloses that the target is a tympanic membrane ([0044]: “tympanic membrane characterization system”).
Regarding claim 25, Moehring discloses characterizing a surface of the tympanic membrane by analyzing of the measured response ([0044]: “tympanic membrane characterization system”… “may provide an effusion metric which indicates whether fluid is present behind the tympanic membrane based on the strength and characteristic of the reflection”).
Regarding claim 28, Moehring discloses recording the response of the tympanic membrane to the pneumatic excitation ([0044]: “may provide an effusion metric which indicates whether fluid is present behind the tympanic membrane based on the strength and characteristic of the reflection”).
Regarding claim 29, Moehring discloses directing ultrasonic toward the target ([0044]: “ultrasonically insonified region 170”).
Regarding claim 30, Moehring discloses that the ultrasonic is copropagating with the optical illumination ([0044]: “optical source illuminates a region corresponding to the beam profile of the ultrasonic transducer at the tympanic membrane”).
Regarding claim 31, Moehring discloses measuring a response of the target to the pneumatic excitation in the reflected ultrasound ([0044]: “may provide an effusion metric which indicates whether fluid is present behind the tympanic membrane based on the strength and characteristic of the reflection”).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claim(s) 10, 12, 13, 18, 19, 26, and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moehring (US 2017/0014053).
Regarding claim 10, Moehring does not explicitly disclose that the housing has a lumen therewithin, wherein a largest dimension of the lumen is a diameter, and wherein the diameter is within a range within 20% to 60% of a smallest diameter of the lumen.  However, Moehring teaches an otoscope with a lumen within a housing (Fig. 1; [0044]).  While Moehring does not explicitly disclose the recite measurements related to the lumen, one having ordinary skill in the art at the time the invention was made would have found it obvious to adopt this range for the diameter given that the ear and ear canal have well-defined and limited dimensions.
Regarding claim 12, Moehring discloses that the speculum is removably attachable to an otoscope and that certain structures such as optical elements may remain stationary ([0062]).  Moehring does not explicitly disclose that the optical assembly comprises at least one lens configured to focus reflected optical illumination from the tympanic membrane onto a detector.  However, Moehring does teach that capturing an image with a camera ([0076], [0077]).  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to apply a lens, so as to provide a conventional component used for creating an image.
Regarding claim 13, Moehring discloses that the speculum when connected to the otoscope is axially aligned with a focal axis of an optical assembly ([0044]: there is some form of alignment between the speculum and the focal axis of the optical assembly because the speculum is fixed with respect to the optical assembly).
Regarding claim 18, Moehring does not explicitly disclose that a distal end of the transducer mount assembly is operably coupled to a transparent plate and wherein the transparent plate comprises the ultrasound transducer mounted on a surface thereof.  However, one having ordinary skill in the art would have found it obvious to include a structural arrangement that would not impede the transmission of optical radiation given the proximity of the light and acoustic sources, as to remove any impediments to an optical beam.
Regarding claim 19, Moehring does not explicitly disclose that a metal shield is disposed around the ultrasound transducer, wherein the metal shield is radially displaced away from a transmission axis of the ultrasound transducer.  However, one having ordinary skill in the art would have found it obvious to include a structural arrangement that shields the dissipation of radiation away from the target, as to provide an appropriate containment of radiation.
Regarding claim 26, Moehring does not explicitly disclose displaying activity of the tympanic membrane in a display of an otoscope.  However, Moehring does teach using a pulsed Doppler and CW Doppler for interrogating the tympanic membrane ([0055]).  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to apply the real-time ready modalities of Moehring to the monitoring of the tympanic membrane, and to utilize well-known features of ultrasound interrogation.
Regarding claim 27, Moehring discloses capturing activity of the tympanic membrane in real-time and displaying, on the display, the real-time activity.  However, Moehring does teach using a pulsed Doppler and CW Doppler for interrogating the tympanic membrane ([0055]).  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to apply the real-time ready modalities of Moehring to the monitoring of the tympanic membrane, and to utilize well-known features of ultrasound interrogation.

Claim(s) 17 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moehring (US 2017/0014053), as applied to claims 16 and 12 above, in view of Loushin (US 2012/0179187).
Regarding claim 17, Moehring does not explicitly disclose one or more apertures to allow transmission of a pneumatic excitation around the ultrasound transducer.  However, Loushin teaches a speculum device that includes a means of applying pressure via an integral air channel or tube ([0050]).  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to apply the pressure channel of Loushin to the speculum of Moehring, as to provide an integrated structure for applying tympanic excitation through an inserted speculum.
Regarding claim 20, Moehring does not explicitly disclose a pressure gauge configured to measure an internal pressure within the speculum.  However, Loushin teaches a speculum device for sealing the ear canal for pressure sensing ([0050]).  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to apply the pressure sensing of Loushin’s otoscopic device to the otoscope of Moehring, as to provide pressure monitoring during tympanic excitation.

Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moehring (US 2017/0014053), as applied to claim 12 above, in view of Xiao (US 20170171437).
Regarding claim 14, Moehring does not explicitly disclose a focus within a range from 12-25 mm from a distal tip of an otoscope.  However, Xiao teaches an otoscopic device ([0055]) with an image capturing focal length ranging between 5-30 mm ([0034], [0039]).  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to apply the focal length of Xiao to the otoscope of Moehring, as to provide an appropriate focal length for focusing upon the tympanic membrane from within the ear canal.

Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moehring (US 2017/0014053), as applied to claim 12 above, in view of Strom (US 2005/0027168).
Regarding claim 15, Moehring does not explicitly disclose a depth of field of greater than 0.5 mm at a distance 12-25mm from the distal tip of an otoscope.  However, Strom teaches an otoscope with a depth of field approximately 3-5 mm at a distance of approximately 10 mm from the distal tip ([0090]).  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to apply the measurements of Strom to the otoscope of Moehring, as to provide an appropriate depth of field for viewing the tympanic membrane from within the ear canal.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jason M Ip whose telephone number is (571)270-5387.  The examiner can normally be reached on Monday - Friday 9a-5p PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on (571) 272-7230.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JASON M IP/Primary Examiner, Art Unit 3793